Citation Nr: 1223007	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-18 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1945 to December 1946 and from March 1948 to March 1950. 

This matter arises before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims were adjudicated by that RO before jurisdiction over the claims was transferred back to the VA RO in Houston, Texas. 

In August 2008, the Veteran and his wife testified at a Travel Board hearing in front of a Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.  The Veteran was notified that the Veterans Law Judge before whom he had testified is no longer employed at the Board.  In May 2012 the Veteran declined the opportunity for a new hearing.  

These claims were previously denied by the Board in September 2008, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, in a January 2010 Order, the Court vacated the Board's decision and remanded the case to the Board for further appellate review.  In July 2010 the Board remanded these claims for development in accordance with the Court action.  The case now returns to the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has current bilateral hearing loss and tinnitus.

2.  The Veteran was exposed to loud noise during active service.

3.  The evidence does not reflect that in-service noise exposure resulted in hearing loss or tinnitus, or that bilateral hearing loss or tinnitus is related to the Veteran's service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues to be decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a September 2005 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2006 notice letter was provided subsequent to the initial RO determination in December 2005, after issuance of the letter and opportunity for the Veteran to respond, a June 2006 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's VA medical treatment records have been obtained and the Veteran provided private medical records.   

The Board also notes that, despite efforts by the RO to obtain the Veteran's complete service treatment records for his period of active duty service from April 1945 to December 1946 (though the October 1946 Report of Physical Examination for Enlisted Personnel Prior to Discharge, Release From Active Duty or Retirement is of record) and from March 1948 to March 1950, such records were unable to be obtained, and were likely destroyed in an accidental fire at the National Personnel Records Center (NPRC) in 1973.  In cases where the service records were affected by the 1973 fire, there is a heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO attempted to obtain such records several times from the NPRC and the National Archives Records Administration, but received negative responses from each.  In addition, the RO attempted to obtain records from Fort Ord and Camp Maxey.  In March 2011, the RO made a "Formal Finding on the Unavailability of Treatment Records," and in March 2011 the RO informed the Veteran of its unsuccessful attempts to obtain such records, requested that the Veteran provide any additional pertinent information or evidence, and informed the Veteran that it would proceed with adjudication of his claim if no further evidence was received.

The Board further finds that the RO has substantially complied with its July 2010 remand instructions.  The RO was to request service records from Fort Ord and Camp Maxey and to associate any negative response to such request with the claims file; if any records obtained reflected in-service hearing loss or related complaints, the clams file was to be forwarded to the VA audiologist who rendered the November 2005 VA opinion for an addendum opinion.  The RO attempted to obtain records from the service installations and the negative response to this request is associated with the claims file; the Veteran was notified of the negative response in an March 2011 letter.  Also, although no records obtained related to report in-service requests for treatment regarding the Veteran's ears, the clams file was forwarded to a VA audiologist who rendered an addendum opinion, following a complete review of the claims file, which was provided in November 2011.  Under these circumstances, an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Veteran was provided VA audiological examination in November 2005, that was supplemented with an addendum opinion in September 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  That November 2005 examination and related September 2011 opinion were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The November 2005 examination report also addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board notes the Veteran's representative's arguments, as reflected in the July 2012 and April 2012 written hearing presentations, that the VA examination and opinions of record are not adequate.  His representative argues that such opinions ignore positive evidence in favor of the Veteran's claim, offer no basis for granting negative evidence more probative weight than positive evidence, and ignore the Veteran's assertions that he experienced acoustic trauma to his ear in service and thereafter suffered from persistent hearing loss.  However, as is explained below, the VA examination reports and opinions did not ignore evidence favorable to the Veteran's claim, to include his lay assertions of acoustic trauma and hearing loss in service, and offered adequate bases for affording more probative weight to evidence unfavorable to the Veteran's claim than the favorable evidence.  Therefore, the Board finds that remand for another VA examination and opinion is not warranted.

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Also, as noted above, the Veteran's complete service treatment records, other than the October 1946 Report of Physical Examination are not available for review, and were likely destroyed in an accidental fire at the NPRC in 1973.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with these heightened duties in mind.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  While the record reflects a current tinnitus and hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and while the Veteran was likely exposed to loud noise while undergoing basic training in service, the weight of the competent, credible, and probative evidence reflects that his current hearing loss and tinnitus disorders are not related to service.

Specifically, the Veteran contends that in-service noise exposure while he underwent basic training in 1945 resulted in particular in his experiencing tinnitus, or ringing, in his ears and that this brought about the bilateral hearing loss.  The Veteran has testified that he was never in combat.

Service treatment records are not available, though the record does contain the October 1946 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement.  This report noted the Veteran's ears were clinically normal and that he passed the whispered voice test.  The Enlisted Record and Report of Separation noted his honorable discharge, that his civilian occupation had been that of a farm hand, and that his military occupational specialty was a carpenter.  There were no battles or campaigns credited to him, though his service did take him outside the continental U.S..  The Veteran reenlisted in March 1948 and served until March 1950.

In August 1980 the Veteran submitted a claim seeking compensation for three listed disorders, though this list did not include bilateral hearing loss or tinnitus.  Accompanying this formal claim was a private physician's statement that indicated he treated the Veteran for an additional disorder, though this statement as well did not mention bilateral hearing loss or tinnitus.  Also accompanying this formal claim was the Veteran's marriage certificate for his 1957 marriage to his current wife.  The VA Form 21-526 had been completed and indicated his previous marriage, in addition to his current wife's previous marriage.  This claim was denied in February 1981 and the record was silent until the current claim was submitted in August 2005.

VA treatment records begin in February 2005.  During the February 2005 Primary care initial evaluation, the Veteran reported a 25 year history of hearing loss with occasional tinnitus that had gradually worsened.  The Board observes that 25 years prior to 2005 is approximately 1980.  The Veteran also reported a private 2003 audiogram that found he had bilateral hearing loss.  In the initial audiology consultation in April 2005 the Veteran reported his difficulty understanding the speech he heard.  

In November 2005 the Veteran was afforded a VA audiology examination.  The claims file was reviewed.  The Veteran again reported his difficulty hearing clearly, in particular with background noise.  The Veteran reported the lack of hearing protection in service and his exposure to firearms such as machine guns during basic training, and after than only about once a year to qualify.  He denied using hearing protection during post-service occupational or recreational noise exposure, such as during use of the power lawn mower and farm equipment.  While the Veteran reported the tinnitus was present all day, he also reported it was present for many years, maybe 50 years, though the onset was unknown.  The bilateral hearing loss was also described as having a progressive onset.  

On the authorized audiological evaluation in November 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
60
LEFT
40
45
45
55
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.  The VA examiner found mild to moderate sensorineural loss in the right and left ear.  The examiner opined that the tinnitus was not related to military noise exposure as the examiner found no evidence of excessive noise exposure during service.  The examiner noted the Veteran's service duties were as a carpenter or maintenance engineer, but, by the Veteran's own admission, he was not exposed to extensive military noise.  The examiner also opined the bilateral hearing loss was not related to military noise exposure.  

In the Veteran's April 2006 statement, he noted a recent service organization magazine article that discussed recent Iraqi War veterans who had served in Iraq had a higher percentage of post-deployment hearing loss and tinnitus than those veterans who did not deploy to Iraq.  As there is no evidence the Veteran experienced combat, the Board finds this information to be not relevant and not probative.

The Veteran and his current wife testified before a Veterans Law Judge in August 2008.  The Veteran described the array of weapons he was exposed to during basic training in 1945 and reported that he began experiencing tinnitus after basic training.  Prior to being sent overseas, the Veteran sought treatment for his ears ringing and a feeling of stuffiness from a service clinician.  He reported being given drops that did not relieve the ringing in his ears.  He did not seek treatment again.  The tinnitus as now described as constant.  The Veteran's wife reported being married to the Veteran for 50 years and that they were married in 1957.  While she agreed with the service representative that the Veteran's hearing loss and tinnitus has gotten worse and worse, she also testified that she noticed the profound hearing loss about 20 years ago and that the Veteran had told her he did not have it until he went into service and fired the weaponry.  Upon further discussion with the VLJ, the wife agreed she was married to the Veteran in 1947, though she knew him for a couple of years prior to that.  She also testified that she did not know him while he was on active duty.

In September 2011, a VA audiologist reviewed the claims file extensively and compared the private 2003 audiogram with the Veteran's descriptions of his symptoms and with the 2005 VA audiogram.  The examiner noted the Veteran's descriptions of his service, his symptoms, and his conflicting statements, and the VA examiner opined that the Veteran's bilateral hearing loss was consistent with metabolic presbycusis and that his military noise exposure was not at least as likely the cause of his hearing loss.  Further, the examiner opined the tinnitus was a symptom related to his hearing loss.  

The Veteran's discharge certificate indicated his military occupation during his first period of service, when he contended that he incurred tinnitus, was as a carpenter.  In this instance, the Board presumes that the Veteran sustained acoustic trauma in service as a result of serving as a carpenter or a maintenance engineer.  However, there is no credible evidence of hearing loss or tinnitus of either ear in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder. 

The only evidence that the Veteran began to experience tinnitus in service (to which the Veteran has attributed his bilateral hearing loss) is the Veteran's lay statements.  The Board finds that these statements are not credible as they contradict each other.  When the Veteran first sought VA treatment in February 2005, prior to the submission of the current claim, he reported to the VA primary care clinician that he had a 25 years history of hearing loss, and that the tinnitus was occasional.  (The Board notes that 25 years prior to 2005 is approximately 1980.  The Veteran had submitted a claim in August 1980, and though four other disorders were referenced, neither bilateral hearing loss or tinnitus were.)  The probative value of this statement to the primary care clinician is high because the statement was made to a clinician in the course of an medical evaluation in which the Veteran was establishing his future medical care with VA.  He had then every reason to report his symptoms as completely and as accurately as possible to ensure appropriate treatment.  However, to the VA examiner in the November 2005 VA audiology examination, the Veteran reported a possible 50 years ago onset of his tinnitus, which was now described as occurring all day.  The examiner noted the onset was unknown.  The Board observes that 50 years prior to 2005 is approximately 1955, which was already five years after the Veteran separated from service.  In contrast to these statements, the Veteran reported on his August 2005 formal claim that his bilateral hearing loss and tinnitus began in 1945, which he described in the April 2006 statement as the year for his basic training.  His statements to the VA clinician and VA examiner differed from his statements to VA, made in the course of adjudicating the claim, by 10 plus years.  As these statements are in conflict, they are not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  

As well, his current wife testified in 2008 both that she married the Veteran in 1957, and that she noticed the hearing loss about 20 years ago, which would again be approximately in the 1980's.  She agreed with the VLJ that she married the Veteran in 1947, though she knew him for a couple of years prior to that, though not while he was on active duty.  The Board has noted in detail this history because the wife's testimony was repeatedly referenced by the Veteran's representative as evidence of continuity of symptomatology.  See July 2010 and April 2012 written presentations.  On the contrary, the marriage certificate has long been of record and it objectively confirmed the Veteran and his wife who testified were married in 1957, over ten years after the Veteran's basic training and after he twice separated from service, and as indicated on the Veteran's August 1980 formal claim, his current wife in 1947 was married to someone else.  The Board finds that the later testimony of the wife, appearing to agree with the VLJ that she was married to the Veteran in 1947, was simply a misstatement on her part and that this statement is not probative as evidence of unbroken continuity of symptoms since service.  As she married the Veteran in 1957, and knew him a couple of years prior, she could not have been a witness to his experiencing bilateral hearing loss and tinnitus since 1945, or even within one year of his separations from service.  Any other description of her testimony is factual error.  

Finally, the September 2011 VA examination addendum report reflected that the claims file had been reviewed.  The examiner noted that the Veteran's 1946 discharge had normal hearing, as 15 out of 15 bilaterally on the whispered speech test.  The examiner further noted that the Veteran reported in VA treatment reports 1980 as an approximate onset date for his bilateral hearing loss and that the tinnitus was occasional, yet he sought a private evaluation and hearing aids only in October 2003.  The examiner reviewed the private 2003 private audiogram results and noted the 2003 hearing thresholds showed a flat, sensorineurial hearing loss in both ears, which medical literature has supported as consistent with metabolic presbycusis.  Later VA administered audiograms consistently demonstrated the flatter configuration, also consistent with presbycusis.  Further, the VA examiner opined the tinnitus was a symptom of the bilateral hearing loss, and so, equally unrelated to military noise exposure.  

The Board finds the November 2005 VA audiology examination, and the supplemental September 2011 addendum opinion to be persuasive.  It was based on a thorough examination of the Veteran in 2005, and a review of the claims file in both 2005 and 2011.  The September 2011 VA examiner acknowledged both the Veteran's in-service noise exposure from exposure to weapons fire in basic training and his duties as a carpenter.  Furthermore, and of greater significance, the 2011 examiner did not base her opinion on any lack of in-service records, but instead in consideration of the Veteran's own statements and an analysis of the audiograms, in particular the private audiogram obtained by the Veteran in 2003.  Rather than any lack of evidence of in-service noise exposure or hearing problems, the examiner based her opinion that military noise exposure was not at least as likely as not the cause of the Veteran's bilateral hearing loss on the results of modern objective testing, by both private clinicians and VA, medical literature, and the Veteran's own statements and actions (not seeking an audiogram and hearing aids until October 2003 and reporting a 1980 onset of hearing loss).  Thus, the examiner based her opinion on the progression of the Veteran's hearing loss, as reflected in the record, in the context of the totality of the evidence.  
The Board also finds the September 2011 VA examiner's addendum opinion to be consistent with the evidence of record.  The Board recognizes that the Veteran is competent to report matters within his own personal knowledge, including a continuity of hearing loss problems from the time of his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find such assertions to be credible, as discussed above.  Following service, the Veteran filed claim for service connection for other disorders, or for a pension, in August 1980; however he did not submit a claim seeking service connection for bilateral hearing loss and tinnitus until 2005.  Such evidence contradicts the Veteran's assertions of continuous hearing and tinnitus problems within service and following his period of service and therefore weighs against a grant of service connection based on continuity of symptomatology.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent and probative opinion evidence of record indicating that any current hearing loss or tinnitus is related to the Veteran's service, and neither the Veteran nor his representative have identified any such evidence.  Again, while the Veteran is competent to report his experiencing of symptoms of ringing in his ears and the frequency of that ringing, he is not competent to opine that his tinnitus caused or led to his bilateral hearing loss.  The Board points out that bilateral sensorineurial hearing loss and tinnitus are non-observable pathological processes that are clearly beyond the expertise of a layperson to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 
 
Accordingly, the Board finds that service connection for bilateral hearing loss and for must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied

Entitlement to service connection for tinnitus is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


